Citation Nr: 0514315	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for an 
umbilical hernia, status post surgical repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1990.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California, which 
denied the benefits sought on appeal.

The Board observes that first in his March 2003 filing, but 
then again in June 2003 and September 2003 statements of 
record, the veteran appears to claim entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) with regard to VA treatment of his service-connected 
umbilical hernia, status post surgical repair.  As it appears 
this issue has not yet been adjudicated, the Board refers it 
back to the RO for appropriate action.  See 38 C.F.R. 
§ 20.200 (2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Competent medical evidence of record reveals the presence 
of a small and recurrent postoperative umbilical hernia, with 
a weakening of the abdominal wall and reports of occasional 
pain.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for an umbilical hernia, status post surgical 
repair, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7339 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA),  codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Implementing regulations for the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist claimants, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is generally 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the veteran's claim at this time does not 
prejudice him in the disposition thereof.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court specifically held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio that 
informs the claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court clarified that VA's 
regulations implementing the amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such decision.  
See Pelegrini II at 120-123.

Recently, in Mayfield v. Nicholson, No. 02-1077 (April 14, 
2005), the Court defined the application of the prejudicial 
error rule as provided at 38 U.S.C.A. § 7261(b) (West 2002) 
to the VCAA's duty to notify under 38 U.S.C.A. § 5103(a).  
The Court held that generally, an appellant must first 
identify - with considerable specificity -  an error, in 
terms of how a notice was defective and what evidence the 
appellant would have provided or requested the Secretary of 
VA (Secretary) to obtain had the Secretary fulfilled his 
notice obligations under the law.  The Court found that an 
appellant must indicate with considerable specificity as to 
how the lack of that notice and evidence affected the 
essential fairness of the adjudication in his case.  The 
Court stated that after the appellant meets the burden of 
going forward with such a plausible showing of prejudice, the 
Secretary must then demonstrate a lack of prejudice by 
persuading the Court that the purpose of the notice required 
by the VCAA was not frustrated by any the identified error.  
The Court additionally noted that if such an error is 
determined to exist and be of the type that has the "natural 
effect" of producing prejudice, then an appellant need not 
plead prejudice at all, and it is instead the Secretary's 
burden in the first instance to show a lack of prejudice in 
terms of the essential fairness of the adjudication.  

The Mayfield Court further held that, regarding element (1) 
of VCAA notice under 38 U.S.C.A. § 5103(a) - what information 
and evidence is necessary to substantiate the claim - an 
error as to this element, if in existence, would be of the 
kind that had the natural effect of producing prejudice.  As 
to elements (2) and (3) - who should provide what information 
and evidence for the claim - the Court found that an 
appellant's assertion of error with respect to either of 
these elements, by itself, does not have the natural effect 
of producing prejudice, and so prejudice could arise from an 
asserted error only if the appellant failed to submit 
evidence because he was not advised to do so, or if the 
Secretary failed to seek to obtain evidence that should have 
been obtained.  As to element (4) - that VA must request that 
a claimant provide any evidence in his possession that 
pertains to the claim - the Court found that a complying 
notice need not necessarily use the exact language of the 
regulation, so long as it properly conveys its essence to a 
claimant, and held that any error with regard to the 
specificity of such language does not have the natural effect 
of producing prejudice, such that prejudice would exist only 
if the claimant had evidence in his possession - not 
previously submitted - that is of the type that should be 
considered by the Secretary in assessing the claim.  

Finally, as to the timing of a VCAA notice under 38 U.S.C.A. 
§ 5103(a), the Mayfield Court again held that this type of 
error does not have the natural effect of producing 
prejudice, and, as first suggested in Pelegrini II, the Court 
reiterated that a timing-of-notice error may be sufficiently 
remedied and cured by the subsequent provision of adequate 
notice, such that the claimant is still then provided with a 
meaningful opportunity to participate effectively in the 
processing of his claim.

The veteran's claim for entitlement to an evaluation in 
excess of 20 percent for his umbilical hernia, status post 
surgical repair (umbilical hernia), was received at the RO in 
March 2003.  In the initial August 2003 rating action, the RO 
listed all evidence considered in support of the claim, and 
addressed the regulatory criteria necessary to establish 
entitlement to an evaluation in excess of 20 percent for the 
veteran's service-connected disability.  The RO then 
specified that it had to deny the claim because a recent VA 
examination (in July 2003) did not reveal the current 
presence of an umbilical hernia, and the remaining current 
evidence (inclusive of VA treatment records dated from June 
2002 through July 2003 and a private treatment provider's May 
2003 report) also did not demonstrate a worsening in any 
hernia-related symptomatology.

Then, in a March 2004 letter, the RO informed the veteran of 
its expanded duties to notify and assist under the VCAA, 
explained that it was developing his claim pursuant to the 
latter duty, requested that he submit any pertinent evidence 
he had to support his claim, and indicated that it would 
assist him in obtaining and developing this evidence, 
provided that he identified the source(s) of the evidence.  
The RO explained that it was required to make reasonable 
efforts to assist the veteran in obtaining evidence in 
support of his claim, including medical records, employment 
records, and records from federal agencies, but that 
ultimately, it was the veteran's responsibility to ensure the 
RO's receipt of all pertinent information.  The RO also 
indicated that it would provide the veteran with a new 
medical examination or would secure a medical opinion, if it 
thought that such an examination or opinion was necessary to 
make a decision in the case.  

In conjunction with providing a list of all evidence 
currently on file for his claim, the RO told the veteran in 
March 2004 that it still needed certain evidence from him, 
namely any outstanding records that would demonstrate that 
his disability had increased in severity, but most 
importantly, medical evidence that would show that his 
service-connected umbilical hernia had become large and not 
well-supported under ordinary conditions - the criteria 
necessary for the next highest rating under the diagnostic 
code assigned to his disability.  The RO advised the veteran 
that he could sign and return a release form to the RO so 
that it could obtain any outstanding private medical reports, 
and that it could obtain his VA treatment records if he 
provided the RO with the location and dates of treatment at a 
VA facility.  Finally, the RO informed the veteran that he 
should tell the RO about any additional information or 
evidence that he wanted the RO to obtain for him, and 
indicated that the veteran should send in any evidence in his 
possession that the RO needed for his claim.  

In August 2004, the veteran responded to the RO's VCAA letter 
by submitting a statement reporting that he had no additional 
evidence to submit for his claim.  

Thereafter, the RO released a statement of the case (SOC) in 
September 2004 that reviewed additional evidence considered 
in support of the appeal, including VA treatment records 
dated into September 2003, as well as private medical reports 
dated from July 2003 to December 2003.  The RO also provided 
notice of laws and regulations potentially applicable to the 
claim, by providing the text of: 38 C.F.R. § 3.102 
(reasonable doubt); 38 C.F.R. § 3.159 (VA assistance in 
developing claims); 38 C.F.R. § 3.321 (extraschedular 
consideration); 38 C.F.R. § 4.113 (evaluation of coexisting 
abdominal conditions); 38 C.F.R. § 4.114 (schedule of ratings 
for the digestive system); and 38 C.F.R. § 4.114, Diagnostic 
Code 7339 (pertaining to rating postoperative umbilical 
hernias).  38 C.F.R. Parts 3 and 4 (2004).  The RO then 
explained, however, that the evidence of record still did not 
support an increase in the current rating, because there was 
only the indication of a small postoperative umbilical hernia 
with some demonstrated abdominal wall weakening (which met 
the criteria for the currently assigned rating only).  

In early February 2005, the veteran had an opportunity to 
provide testimony in support of his claim at a Travel Board 
Hearing, held before the undersigned.  At this hearing, the 
veteran indicated his belief that all medical evidence 
discussed there was already of record, and reported that he 
was aware of no other outstanding information to support his 
claim.

Then, in a February 2005 letter, the RO advised the veteran 
that it was sending his appeal to the Board for review, and 
informed him of how he could still submit additional evidence 
to VA, if he so desired.  

The Board acknowledges that the March 2004 VCAA notice was 
not provided to the veteran prior to the initial August 2003 
RO determination in this matter.  Accordingly, the Board 
notes that after VCAA notice was provided in March 2004, the 
veteran was given an appropriate opportunity to respond, and 
an appropriate SOC was then issued in September 2004, well 
prior to transfer of the claim to the Board for review.  Thus, 
per Mayfield and Pelegrini II, any timing-of-notice error was 
sufficiently remedied and cured by the RO's subsequent 
provision of adequate notice, such that the veteran was then 
provided with a meaningful opportunity to participate 
effectively in the processing of his claim.

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or a new medical examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to provide any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.  Furthermore, the Board finds that 
appropriate VCAA notice was provided to the veteran during 
the RO's review of this matter, and moreover, there is no 
indication of perceived prejudicial error via the provision 
of defective or otherwise inadequate VCAA notice as to this 
claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b), and (c).  In 
particular, the claims file now includes the veteran's record 
of VA treatment for the disability on appeal, as dated from 
approximately June 2001 to September 2003, as well as his 
record of private treatment at Paradise Valley Hospital from 
May 2003 to October 2003, and at Scripps Memorial Hospital in 
December 2003. 

Additionally, the Board finds that VA conducted necessary 
medical inquiry in an effort to substantiate the veteran's 
claim.  38 U.S.C.A. § 5103A(d).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide a claim.  See 38 
C.F.R. § 3.159(c)(4)(i) (2004) (emphasis added).  
Accordingly, the veteran was afforded a VA examination in 
support of his claim in July 2003.  

The Board further notes that in response to the RO's March 
2004 VCAA letter, the veteran submitted a statement in August 
2004 indicating that he had no further evidence to submit in 
support of his appeal.  Shortly after the issuance of the 
September 2004 SOC, however, the veteran did submit another 
document to the RO (also in September 2004) containing his 
written questions to a treating private physician, with that 
physician's yes/no response to each question contained on the 
document.  This evidence was submitted without the veteran's 
waiver of his right to have the RO first review this evidence 
in support of his claim, and it is unclear whether the RO 
considered this evidence prior to transferring the veteran's 
appeal to the Board.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  After 
review of this evidence, however, the Board first notes that 
the questions posed by the veteran to his physician appear to 
pertain to a separate claim for compensation under 
38 U.S.C.A. § 1151 (and therefore are not relevant to this 
appeal).  More importantly, however, as to any applicability 
to the claim now pending before the Board, the Board observes 
that the information contained in this document is merely 
duplicative, redundant, and cumulative of evidence already of 
record concerning the nature of the veteran's recent surgical 
repairs.  In light of the above, the Board therefore finds 
that it is unnecessary to remand the claim at this time for 
the RO to review this September 2004 document for the 
aforementioned initial review by the RO.  

At this time, the Board observes that the veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  Under the facts of this case, 
then, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) 
(noting that the rule of prejudicial error as governed by 
38 U.S.C.A. § 7261(b) and applicable to the evaluation of 
notice provided under 38 U.S.C.A. § 5103(a) should not permit 
"automatic" remands essentially based upon technicalities); 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.



Applicable Law

First, in accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(2004) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of this service-connected disability.  The Board 
has found nothing in the historical record, however, which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant further 
exposition of remote clinical histories and findings 
pertaining to the disability now on appeal.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
For an increased rating claim, the primary concern is the 
current level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3 (2004).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's umbilical hernia is currently rated under VA's 
Schedule for Rating Disabilities (Rating Schedule) as 20 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7339 (2004), which pertains to the evaluation of 
postoperative ventral (e.g., umbilical) hernias.  Under DC 
7339, a 20 percent rating is warranted when there is: a small 
hernia, not well supported by a belt under ordinary 
conditions, a healed hernia; or postoperative wounds with 
weakening of the abdominal wall and an indication for a 
supporting belt.  A 40 percent rating is available when there 
is a large hernia, not well-supported by a belt under 
ordinary conditions.  A 100 percent evaluation is for 
assignment when there is a massive and persistent hernia, 
with severe diastasis of the recti muscles or extensive 
diffuse destruction or weakening of the muscular and fascial 
support of the abdominal wall, so as to be inoperable.  
38 C.F.R. § 4.114.

Analysis of the Claim

The record reveals that the veteran submitted this pending 
claim for an increased evaluation in March 2003.  
Accordingly, the pertinent medical evidence available for 
review in this case includes VA treatment records dated from 
approximately June 2001 to September 2003, private records 
from Paradise Valley Hospital dated from May 2003 to October 
2003, and private reports from Scripps Memorial Hospital 
dated in December 2003.  The record also includes written 
statements and testimony provided by the veteran in support 
of his appeal, as well as written statements and argument 
provided by his representative.  The Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the pertinent evidence of record, but for the reasons 
detailed below, finds that it does not support the assignment 
of an increased evaluation for the veteran's service-
connected umbilical hernia.

A longitudinal review of the record reveals that the veteran 
first experienced problems with an umbilical hernia during 
his period of active service, and that he had to undergo his 
first hernia surgery during service, in 1974, and some 
additional treatment to resolve a postoperative hematoma.  
After his discharge from active duty in January 1990, he 
filed for service connection for his hernia.  In a January 
1991 rating decision, the RO granted service connection 
effective January 13, 1990, and assigned a noncompensable (0 
percent) disability rating for the residuals of his in-
service hernia surgery (basically identified at that time as 
a scar).  

In August 1991, the veteran filed a claim for an increased 
rating for his service-connected umbilical hernia, reporting 
that he had ongoing hernia problems.  Medical evidence of 
record in conjunction with this claim revealed that the 
veteran had experienced a recurrence of his hernia by late 
1994, which required a surgical repair that was accomplished 
in July 1996.  In a July 1997 determination, the RO decided 
that the veteran's umbilical hernia warranted an increased 
rating of 20 percent under DC 7339, effective from August 27, 
1991 (the date of this claim).  In this decision, the RO 
reported that an increased rating was warranted because the 
evidence demonstrated that the veteran had already undergone 
two surgical repairs of his hernia, and that he needed to 
wear a supportive belt (indicative of abdominal wall 
weakness), which more nearly approximated the criteria for a 
20 percent rating under 38 C.F.R. § 4.114, DC 7339. 

As noted, in conjunction with the pending March 2003 claim, 
the current medical evidence of record consists of VA and 
private treatment records dated from approximately January 
2001 to December 2003.  

VA treatment records dated from January 2001 through December 
2002 make little to no reference of any ongoing abdominal 
pain or hernia-related symptoms reported by the veteran or 
noted by medical personnel.

January 2003 VA treatment records, however, show that the 
veteran reported that he had experienced a recurrence of his 
hernia symptoms, mainly pain and bulging, within the last 
month.  On referral to general surgery later that month, the 
veteran noted that he was also experiencing nausea and 
constipation.  Clinical evaluation did not detect a current 
hernia, but there was an indication of a granulation of the 
internal stitches or mesh from his prior hernia repair (in 
1996).  Irritation was noted to be superficial, and the 
problem sutures were then removed in the clinic. 

VA treatment records dated from January 2003 to May 2003 show 
the veteran's improvement after the January 2003 suture 
removal, with a report of no ongoing symptoms by March 2003.

Records from Paradise Valley Hospital, however, dated in May 
2003, show that the veteran underwent elective surgery to 
remove two more internal suture granulomas around the 
umbilical hernia site.  His surgeon reported that on clinical 
evaluation, a small ventral hernia was present, but only when 
the veteran attempted to sit up from a lying down position.  
After the procedure, the surgeon reported that the two 
sutures appeared to have been removed "100 percent," but 
also advised that there was no guarantee that other prior 
stitches would eventually surface at the site.    

July 2003 VA treatment reports include the veteran's report 
of the return of his abdominal pain and symptoms.  He also 
underwent a VA examination in July 2003, where he reported 
that he had experienced a return of his abdominal discomfort 
(at the umbilical site) within the last month.  On clinical 
evaluation, the examiner did not detect a current hernia, but 
did record surgical scars and tenderness in the area.  

The July 2003 VA examiner also reported that the veteran was 
scheduled for further exploratory surgery at a VA facility at 
the end of the month.  At that surgical consult, pain was 
recorded, as well as rectus diasthesis, but no current 
hernia.  The physician reported that although there were 
palpable scar irregularities in the umbilical hernia, there 
were no current suture granulomas, so no additional surgery 
was warranted at that time.  The veteran returned for a new 
consult in September 2003, complaining of the presence of new 
suture granulomas, but clinical findings remained the same as 
those from the July 2003 consult.

Paradise Valley Hospital records dated from July 2003 to 
October 2003 noted the presence of another abdominal wall 
granuloma as of mid-July 2003 in light of a palpable suture, 
and the veteran was referred for surgical intervention.  The 
veteran was then scheduled for a mesh exploration procedure 
at Scripps Memorial Hospital in December 2003.  The report 
from this procedure includes postoperative diagnoses of 
suture granuloma and a recurrent umbilical hernia.  The 
examiner recorded the presence of normal scar tissue at the 
site.  Sutures were removed at three problematic areas 
identified by the veteran, but further exploration revealed 
no other obvious additional suture.  The surgeon observed 
that at the superior aspect of this exploration, there was a 
small recurrent umbilical hernia, just above the superior 
aspect of the mesh, described as a small transverse opening 
in the fascia with a small amount of bowel coming through the 
opening.  The surgeon reported that he closed the hernia with 
new running transverse suture.  

In his statements and testimony of record, the veteran has 
reported that he had no relief of the symptoms that recurred 
around January 2003 until the completion of his December 2003 
mesh exploration surgery.  He further indicated that since 
this surgery, beyond two initial treatments in January 2004 
for postoperative fluid buildup, he has had great improvement 
in his condition.  He has stated that he can still have two 
to three episodes of abdominal pain per month, lasting 
anywhere from 40 minutes to three hours in duration, and 
relieved by over the counter medication and lying down.  He 
has also noted that he was advised that because of adhesions 
in the area, he will always have some pain there, and that he 
must also be careful to limit the amount of weight he carries 
at any given time.  He also testified that, as of February 
2005, he does not currently have a hernia, and does not have 
to wear any type of support.    

As noted, the veteran desires a rating for his umbilical 
hernia in excess of his currently assigned 20 percent 
evaluation under DC 7339.  In consideration of his assertions 
and all of the pertinent evidence of record, the Board finds 
that this 20 percent rating is still the most appropriate and 
that manifestations to support a higher rating have not been 
demonstrated.  The record shows the recurrence of a small 
umbilical hernia, possibly as early as January 2003, as well 
as several problems with suture granulomas from past surgical 
interventions (now removed or replaced) from then until after 
the December 2003 surgery.  The record further demonstrates 
that, after completion of his last surgery, however, the 
veteran has had no recurrence of his umbilical hernia and did 
not need to wear a support, although he did have episodes of 
pain.  In this regard, the Board notes that the RO also 
assigned service connection and a separate 10 percent rating 
for his umbilical hernia repair scars.  Accordingly, the 
severity of his umbilical hernia, which is currently rated 20 
percent rating under DC 7339, does not warrant a higher 40 
percent rating, as there is no medical or other evidence of 
the current presence of a large postoperative hernia that is 
not well-supported by a belt under ordinary conditions.  Id.

The Board has reviewed the Rating Schedule in order to 
identify other diagnostic codes that may apply to afford the 
veteran a rating in excess of 20 percent in this case.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Notably, however, DC 
7339 is specifically tailored to the evaluation of umbilical 
hernias, so it appears to be the most appropriate for 
consideration of the current severity of this particular 
service-connected disability.  Furthermore, the Board 
observes that there does not appear to be another similar 
diagnostic code contained in the Rating Schedule so as to be 
used to rate this disability by analogy.  

The Board has also contemplated extraschedular evaluation in 
this case, but finds that there has been no showing that the 
veteran's service-connected disability has: (1) caused marked 
interference with employment beyond the interference 
contemplated in the currently assigned 20 percent rating; (2) 
necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2004) is not 
warranted.  See also 38 C.F.R. § 4.1; Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered application of the benefit 
of the doubt rule, but as the preponderance of the evidence 
is against the claim for an increased rating for the 
veteran's service-connected umbilical hernia, the evidence is 
not in equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for an umbilical 
hernia, status post surgical  repair, is denied.  

	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


